Exhibit 10.22.5.12

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT (as the
same has been or may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of February 15, 2017, is among
PRIMEENERGY CORPORATION, a Delaware corporation (“Borrower”), each of its
undersigned Subsidiaries and Affiliates, whether as an original signatory hereto
or as an Additional Debtor (together with Borrower and each of their respective
successors and assigns, collectively, “Debtors” and, each, individually, a
“Debtor”), and COMPASS BANK, as Administrative Agent for the Secured Parties (in
such capacity, “Administrative Agent”).

WHEREAS, at the time of the execution hereof, Borrower, the Lenders, and
Administrative Agent have entered into that certain Third Amended and Restated
Credit Agreement dated as of February 15, 2017 (as the same has been or may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which amends and restates the Existing Credit Agreement.

WHEREAS, in connection with the Existing Credit Agreement, certain Debtors have
previously entered into (i) that certain Security Agreement, dated as of
December 19, 2002, (ii) that certain Security Agreement, dated as of February 5,
2003, (iii) each of those certain Security Agreements, dated as of June 6, 2006,
and (iv) that certain Security Agreement (Membership Pledge), dated as of
June 6, 2006, each in favor of the Administrative Agent (such agreements,
together with all amendments and restatements from time to time prior to the
date hereof, collectively, the “Existing Security Agreements”).

WHEREAS, Borrower and each other Debtor are members of the same affiliated group
of companies and are engaged in operations which require financing on a basis in
which credit can be made available from time to time to the Borrower and the
other Debtors, and each of the Debtors will derive direct and indirect economic
benefit from the Loans and other financial accommodations under the Credit
Agreement and other Loan Documents and financial accommodations under Secured
Swap Agreements and agreements with respect to Cash Management Services.

WHEREAS, it is the intention of the parties hereto that this Agreement continue
and/or create a first priority security interest in property of the Debtors in
favor of the Administrative Agent for the benefit of the Secured Parties
securing the payment and performance of the Secured Obligations.

WHEREAS, each Debtor desires to amend the Existing Security Agreements to
reflect the foregoing, to grant or confirm the grant of a security interest in
the Collateral (as hereinafter defined) of such Debtor, and, for purposes of
clarity and ease of administration, to do so by means of this Agreement.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Secured Parties to (a) make and/or
continue to make Loans and other extensions of credit under the Credit Agreement
and to extend and/or continue to extend credit and other financial
accommodations under the Loan Documents, and (b) make and/or continue to make
financial accommodations under Secured Swap Agreements and agreements with
respect to Cash Management

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

Services, each Debtor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows, and agrees that the Existing
Security Agreements shall be amended, restated and consolidated in their
entirety to read as follows:

ARTICLE I

DEFINITIONS

1.1    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Account” means any “account” (as such term is defined in Section 9.102(a)(2) of
the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, any right of a Debtor to payment of a
monetary obligation, whether or not earned by performance, for property that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of, and
for services rendered or to be rendered, and all right, title, and interest in
any returned property, together with all rights, titles, securities, and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation, and resales, and all related Liens whether voluntary or
involuntary.

“Account Debtor” means an “account debtor” (as such term is defined in Section
9.102(a)(3) of the UCC) and, in any event, shall include, without limitation,
any Person who is or who may become obligated to a Debtor under, with respect
to, or on account of an Account.

“Acquisition Rights” means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to each warrant, option, instrument, subscription right, redemption right and
other right (including any instrument or right convertible into an Equity
Interest) to acquire or sell any Equity Interest in any Person.

“Chattel Paper” means “chattel paper” (as such term is defined in
Section 9.102(a)(11) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, a record or
records that evidence both a monetary obligation and a security interest in
specific goods, a security interest in specific goods and software used in the
goods, a security interest in specific goods and license of software used in the
goods, a lease of specific goods, or a lease of specific goods and license of
software used in the goods. “Chattel Paper” includes Electronic Chattel Paper
and Tangible Chattel Paper, whether now owned or hereafter acquired by such
Debtor.

“Collateral” means, collectively, all right, title and interest of each Debtor
in and to all personal property of such Debtor, whether now owned or hereafter
acquired, including all right, title and interest of each Debtor in and to the
following property, whether now owned or hereafter acquired: Accounts, Chattel
Paper, Commercial Tort Claims, including but not limited to the specific
Commercial Tort Claims listed on Schedule 8, Commodity Accounts, Commodity
Contracts, Deposit Accounts, Documents, Equipment, Financial Assets, Fixtures,
General Intangibles, Goods, Instruments, Intellectual Property, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Pledged Equity Interests, Securities, Securities Accounts, Security
Entitlements, Software, Supporting Obligations, Collateral Records and all
Proceeds of the foregoing, in each case, wherever located and whether presently
existing or hereafter created or acquired, and any accessories thereto,
substitutions therefor or replacements thereof; provided, however,
notwithstanding anything to the contrary herein, the Collateral shall not
include any Excluded Property. With respect to Intellectual Property, the
Collateral further includes all applications and registrations related thereto
and any reissues, renewals, continuations, continuations-in-part, divisions,
substitutions or extensions thereof, all goodwill associated with and symbolized
by any of the foregoing, all income, royalties, profits, damages, awards, and
payments relating to or payable under any of the foregoing, the right to sue for
past, present, and future infringements, dilution or breach of any of the
foregoing, and all other rights and benefits relating to any of the foregoing
throughout the world, in each case, whether now owned or hereafter acquired or
whether now known or subsequently developed by or for a Debtor.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

“Commercial Tort Claims” means any “commercial tort claim” (as such term is
defined in Section 9.102(a)(13) of the UCC), whether now owned or hereafter
acquired by a Debtor, and, in any event, shall include, without limitation, any
claim now owned or hereafter acquired by a Debtor, arising in tort with respect
to which: (a) the claimant is an organization; or (b) the claimant is an
individual and the claim (i) arose in the course of the claimant’s business or
profession and (ii) does not include damages arising out of personal injury to
or the death of an individual.

“Commodity Account” means any “commodity account” (as such term is defined in
Section 9.102(a)(14) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include an account maintained by a Commodity
Intermediary in which a Commodity Contract is carried for such Debtor.

“Commodity Contract” means any “commodity contract” (as such term is defined in
Section 9.102(a)(15) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include a commodity futures contract, an option
on a commodity futures contract, a commodity option, or another contract if the
contract or option is: (a) traded on or subject to the rules of a board of trade
that has been designated as a contract market for such a contract pursuant to
federal commodities laws; or (b) traded on a foreign commodity board of trade,
exchange, or market and is carried on the books of a Commodity Intermediary for
a Debtor.

“Commodity Intermediary” means (a) a Person that is registered as a futures
commission merchant under the federal commodities laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities laws.

“Deposit Account” means any “deposit account” (as such term is defined in
Section 9.102(a)(29) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, a demand, time,
savings, passbook, or similar account maintained at a bank (as defined in the
UCC).

“Document” means any “document” (as such term is defined in Section 9.102(a)(30)
of the UCC), whether now owned or hereafter acquired by a Debtor, including,
without limitation, a document of title, bill of lading, dock warrant, dock
receipt, warehouse receipt or order for the delivery of Goods.

“Electronic Chattel Paper” means any “electronic chattel paper” (as such term is
defined in Section 9.102(a)(31) of the UCC), whether now owned or hereafter
acquired by a Debtor.

“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
Section 8.501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Equipment ” means any “equipment” (as such term is defined in
Section 9.102(a)(33) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, all Goods other
than Inventory or consumer goods, and all improvements, accessions or
appurtenances thereto.

“Excluded Equity Interests” means that portion of Equity Interests of any First
Tier Foreign Subsidiary in excess of 65% of the total outstanding voting Equity
Interests of such First Tier Foreign Subsidiary or any of the outstanding Equity
Interests of any Subsidiary of such First Tier Foreign Subsidiary solely to the
extent hypothecating more than 65% of the total outstanding Equity Interests of
such First Tier Foreign Subsidiary would result in material adverse tax
consequences.

“Excluded Property” means, collectively, each Debtor’s rights or interests in:

(a)    Excluded Equity Interests; and

(b)    any rights or interest in any contract, lease, permit, license, charter
or license agreement covering any property of any Debtor if under the terms of
such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the grant of a security interest or Lien
therein (i) is prohibited as a matter of law or under the terms of such
contract, lease, permit, license, charter or license agreement, (ii) shall give
any other party to such contract, lease, permit, license, charter or license
agreement (other than a Loan Party) the right to terminate such contract, lease,
permit, license, charter or license agreement, or (iii) would constitute or
result in a breach or termination pursuant to the terms of, a default, a right
of recoupment, or other remedy under any such contract, lease, permit, license,
charter or license agreement, and, in the case of any of clauses (i) through
(iii) above, such prohibition or restriction has not been waived or the consent
of the applicable Governmental Authority or the other party to such contract,
lease, permit, license, charter or license agreement has not been obtained;
provided, that, the foregoing exclusions in this clause (b) shall in no way be
construed (x) to apply to the extent that any described prohibition or
restriction is unenforceable under Section 9.406, 9.407, 9.408, or 9.409 of the
UCC or other applicable law, (y) to apply to the extent that any consent or
waiver has been obtained that would permit the security interest or Lien
notwithstanding the prohibition or restriction or (z) to limit, impair or
otherwise affect the Administrative Agent’s and the other Secured Parties’
continuing security interests in and Liens upon any rights or interests of any
Debtor to monies due or to become due any such contract, lease, permit, license,
charter or license agreement;

provided, however, the exclusions in the foregoing clauses (a) and (b) shall in
no way be construed to limit, impair, or otherwise affect the Secured Parties’
continuing security interests in and Liens upon any Proceeds of Excluded
Property, unless such Proceeds would constitute Excluded Property.

“Financial Asset” means any “financial asset” (as such term is defined in
Section 8.102(a)(9) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, (a) a Security,
(b) an obligation of a Person or a share, participation or other interest in a
Person or in property or an enterprise of a Person, that is, or is of a type,
dealt in or traded on financial markets or that is recognized in any area in
which it is issued or dealt in as a medium for investment, or (c) any property
that is held by a Securities Intermediary for another Person in a Securities
Account if the Securities Intermediary has expressly agreed with the other
Person that the property is to be treated as a financial asset under Chapter 8
of the UCC. As the context requires, “Financial Asset” means either the interest
itself or the means by which a Person’s claim to it is evidenced, including a
certificated or uncertificated Security, a certificate representing a Security,
or a Security Entitlement.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 4



--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Loan Party.

“Fixtures” means any “fixture” (as such term is defined in Section 9.102(a)(41)
of the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, goods that have become so related to
particular real property that an interest in them arises under the real property
law of the state in which the real property is situated.

“General Intangibles” means any “general intangible” (as such term is defined in
Section 9.102(a)(42) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, all personal
property, including things in action, other than Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Goods, Instruments,
Investment Property, Letter-Of-Credit Rights, Letters of Credit (as defined in
the UCC), Money, and oil, gas, or other minerals before extraction.

“Goods” means any “goods” (as such term is defined in Section 9.102(a)(44) of
the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, all things that are movable when a
security interest attaches.

“Instrument” means any “instrument” (as such term is defined in
Section 9.102(a)(47) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, a negotiable
instrument or any other writing that evidences a right to the payment of a
monetary obligation, is not itself a security agreement or lease, and is of a
type that in ordinary course of business is transferred by delivery with any
necessary indorsement or assignment, in each case, whether now owned or
hereafter acquired.

“Intellectual Property” means all domestic and foreign (a) internet domains and
URLs; (b) trademarks, trademark registrations, trademark applications, service
marks, service mark registrations, service mark applications, business marks,
brand names, trade names, trade dress, names, logos and slogans; (c) patents,
patent rights, provisional patent applications, patent applications, designs,
registered designs, registered design applications, industrial designs,
industrial design applications, industrial design registrations and inventors’
certificates, including any and all divisions, continuations,
continuations-in-part, extensions, substitutions, renewals, registrations,
revalidations, re-examinations, reissues or additions, including supplementary
certificates of protection, of or to any of the foregoing items; (d) copyrights
(whether or not registered and including all derivative works, moral rights,
renewals, extensions, reversions and restorations associated with such
copyrights, now or hereafter provided by applicable law), copyright
registrations, copyright applications, copyright renewals, original works of
authorship fixed in any tangible medium of expression or fixation, including
literary works (including all forms and types of computer software, including
all source code, object code, firmware, development tools, files, records and
data, and all documentation related to any of the foregoing), musical, dramatic,
pictorial, graphic and sculptured works; (e) trade secrets, technology,
discoveries and improvements, know-how, proprietary rights, formulae,
confidential and proprietary information, research and development information,
technical or other data or information, techniques, customer and vendor lists,
unpatented inventions, designs, drawings, procedures, processes, models,
materials, methods, developments, formulations, manuals and systems, whether or
not patentable or copyrightable and whether or not such has actual or potential
commercial value and are not available in the public domain; and (f) all other
intellectual property or proprietary rights, in each case whether or not subject
to statutory registration or protection.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Inventory” means any “inventory” (as such term is defined in
Section 9.102(a)(48) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, Goods that (a) are
leased by a Person as lessor, (b) are held by a Person for sale or lease or to
be furnished under a contract of service, (c) are furnished by a Person under a
contract of service, or (d) consist of raw materials, work in process, or
materials used or consumed in a business, including packaging materials, scrap
material, manufacturing supplies and spare parts, and all such Goods that have
been returned to or repossessed by or on behalf of such Person, in each case,
whether now owned or hereafter acquired by a Debtor.

“Investment Property” means any “investment property” (as such term is defined
in Section 9.102(a)(49) of the UCC), whether now owned or hereafter acquired by
a Debtor, and, in any event, shall include, without limitation, a Security,
whether certificated or uncertificated, Security Entitlement, Securities
Account, Commodity Contract, or Commodity Account, in each case, whether now
owned or hereafter acquired by any Debtor.

“Letter-of-Credit Right” means any “letter-of-credit right” (as such term is
defined in Section 9.102(a)(51) of the UCC), whether now owned or hereafter
acquired by a Debtor, and, in any event, shall include, without limitation,
(a) a right to payment or performance under a letter of credit, whether or not
the beneficiary has demanded or is at the time entitled to demand payment or
performance, and (b) the right of a beneficiary to demand payment or performance
under a letter of credit, in each case, whether now owned or hereafter acquired
by such Debtor.

“Marks” means all registered and unregistered trademarks, service marks, domain
names and trade names now or hereafter used by a Debtor.

“Money” means “money”, as defined in the UCC.

“Payment Intangible” means any “payment intangible” (as such term is defined in
Section 9.102(a)(62) of the UCC), whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

“Permitted Liens” means Liens permitted by Section 9.03 of the Credit Agreement.

“Pledged Equity Interests” means all Acquisition Rights, Pledged Stock, Pledged
LLC Interests, Pledged Partnership Interests and Pledged Trust Interests;
provided, however, notwithstanding anything herein to the contrary, the term
“Pledged Equity Interests” shall not include the Excluded Equity Interests.

“Pledged LLC Interests” means, with respect to each Debtor, all interests of
such Debtor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any interest of such
Debtor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests; provided, however, notwithstanding anything
herein to the contrary, the term “Pledged LLC Interests” shall not include the
Excluded Equity Interests.

“Pledged Partnership Interests” means, with respect to each Debtor, all
interests of such Debtor in any general partnership, limited partnership,
limited liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any interest of such Debtor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 6



--------------------------------------------------------------------------------

such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests; provided, however, notwithstanding
anything herein to the contrary, the term “Pledged Partnership Interests” shall
not include the Excluded Equity Interests.

“Pledged Stock” means, with respect to each Debtor, all shares of capital stock
owned by such Debtor and the certificates, if any, representing such shares and
any interest of such Debtor on the books of the issuer of such shares or on the
books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares; provided, however, notwithstanding anything herein to the contrary, the
term “Pledged Stock” shall not include the Excluded Equity Interests.

“Pledged Trust Interests” means, with respect to each Debtor, all interests of
such Debtor in a business trust or other trust and the certificates, if any,
representing such trust interests and any interest of such Debtor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

“Proceeds” means any “proceeds” (as such term is defined in Section 9.102(a)(65)
of the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, (a) whatever is acquired upon the
sale, lease, license, exchange, collection, or other disposition of the
Collateral (including any and all Accounts, Chattel Paper, Deposit Accounts,
Documents, Equipment, General Intangibles, Instruments, Inventory, Investment
Property, Letters of Credit (as defined in the UCC), Letter-of-Credit Rights,
Money, Collateral Records, Supporting Obligations, and other tangible or
intangible property resulting therefrom), (b) whatever is collected on, or
distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) proceeds of insurance, including insurance payable by reason of
the loss or nonconformity of, defects or infringement of rights in, or damage to
the Collateral, (f) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral, and (g) all proceeds of any
such proceeds.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments, or Commercial Tort Claims, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Release Date” means the last to occur of the dates upon which Liens securing
the Secured Obligations may be released pursuant to Section 12.18(a) of the
Credit Agreement.

“Securities Account” means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account to which a Financial Asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise
rights that comprise the Financial Asset.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Securities Intermediary” means (a) a clearing corporation, or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

“Security” means any “security” (as such term is defined in Section 8.102(a)(15)
of the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, any obligations of an issuer or any
shares, participations or other interests in an issuer or in property or an
enterprise of an issuer which (a) are represented by a certificate representing
a security in bearer or registered form, or the transfer of which may be
registered upon books maintained for that purpose by or on behalf of the issuer,
(b) are one of a class or series or by its terms is divisible into a class or
series of shares, participations, interests or obligations, and (c)(i) are, or
are of a type, dealt with or traded on securities exchanges or securities
markets or (ii) are a medium for investment and by their terms expressly provide
that they are a security governed by Chapter 8 of the UCC.

“Security Entitlement” means a “security entitlement” (as such term is defined
in Section 8.102(a)(17)), whether now owned or hereafter acquired by a Debtor,
and, in any event, shall include, without limitation, the rights and property
interests as and of an Entitlement Holder with respect to a Financial Asset.

“Software” means “software” (as such term is defined in Section 9.102(a)(76) of
the UCC), whether now owned or hereafter acquired by a Debtor, and, in any
event, shall include, without limitation, a computer program and any supporting
information provided in connection with a transaction relating to the program.

“Supporting Obligation” means a “supporting obligation” (as such term is defined
in Section 9.102(a)(78) of the UCC), whether now owned or hereafter acquired by
a Debtor, and, in any event, shall include, without limitation, a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, a Document, a General Intangible, an
Instrument, or Investment Property.

“Tangible Chattel Paper” means any “tangible chattel paper” (as such term is
defined in Section 9.102(a)(79) of the UCC), whether now owned or hereafter
acquired by a Debtor.

“UCC ” means the Uniform Commercial Code as in effect in the State of Texas, as
the same has been or may be amended or revised from time to time, or, if so
required with respect to any particular Collateral by mandatory provisions of
applicable law, as in effect in the jurisdiction in which such Collateral is
located.

1.3    Terms Generally; Rules of Construction. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
and the word “or” is not exclusive. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument, certificate, Organizational Document or other document as from time
to time amended, supplemented, restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 8



--------------------------------------------------------------------------------

words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” and “until” means “to
but excluding” and the word “through” means “to and including” and (f) any
reference herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

ARTICLE II

GRANT OF SECURITY INTEREST

2.1    Security Interest. As security for the payment and performance of the
Secured Obligations, each Debtor hereby pledges, assigns and grants to
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in the entire right, title and interest of such Debtor in and
to all Collateral of such Debtor, whether now or hereafter existing, owned
arising or acquired; provided, the foregoing shall not include the Excluded
Property.

2.2    Debtors Remain Liable. Notwithstanding anything to the contrary contained
herein, (a) each Debtor shall remain liable with respect to all Collateral,
(b) the exercise by Administrative Agent or any other Secured Party of any of
such Person’s rights hereunder shall not release any Debtor from any of its
duties or obligations with respect to or under any Collateral or under this
Agreement, and (c) neither Administrative Agent nor any other Secured Party
shall have any obligation or liability with respect to or under any Collateral
by reason of this Agreement, nor shall any Secured Party be obligated to perform
any of the obligations or duties of a Debtor thereunder or to take any action to
collect or enforce any claim for payment assigned or in which a security
interest is granted hereunder.

2.3    Authorization to File Financing Statements. Each Debtor hereby
irrevocably authorizes Administrative Agent at any time and from time to time to
file in any UCC jurisdiction any initial financing statements and amendments
thereto that indicate the Collateral as all assets of such Debtor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article or Chapter 9 of the UCC. Each
Debtor hereby irrevocably authorizes Administrative Agent at any time and from
time to time to file this Agreement, any other document of similar import signed
by such Debtor (including without limitation a short form of security agreement
satisfactory to Administrative Agent and such Debtor), or a true and correct
copy thereof in the United States Patent and Trademark Office, the United States
Copyright Office or any other office of a Governmental Authority. Each Debtor
agrees to furnish any such information to Administrative Agent promptly upon
request.

2.4    Limitation on Liability. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, Secured Swap Agreements
or agreements with respect to Cash Management Services, the obligations of each
Debtor under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 9



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties – All Debtors. Each Debtor represents and
warrants to Administrative Agent and each other Secured Party with respect to
itself and the Collateral owned by it that:

(a)    This Agreement and the grant of the security interest in the Collateral
pursuant to this Agreement create a valid first priority security interest in
the Collateral in favor of Administrative Agent for the benefit of Secured
Parties, securing the payment and performance of the Secured Obligations. Upon
(i) the filing of UCC-1 financing statements for such Debtor in the appropriate
filing offices listed on Schedule 4, (ii) the granting of control (as defined in
the UCC) to Administrative Agent, (iii) the delivery to and continuing
possession by Administrative Agent of all certificates evidencing the Pledged
Equity Interests, and (iv) the filing of an appropriate notice with the United
States Patent and Trademark Office or the United States Copyright Office, as
appropriate for the item and type of Collateral in question, the security
interest in the Collateral granted pursuant to this Agreement shall constitute a
valid, first priority, perfected security interest in such Collateral (subject
(A) in the case of Collateral other than Pledged Equity Interests, to Permitted
Liens, and (B) in the case of Pledged Equity Interests, to Liens arising under
the Loan Documents and Liens for taxes not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of such Debtor in
accordance with GAAP) to the extent such security interests can be perfected by
taking the actions described in the foregoing clauses (i) through (iv), and all
filings and other actions necessary to perfect and protect such security
interest and such priority have been duly taken (or will be taken upon such
Debtor obtaining rights in Collateral after the date hereof).

(b)    The execution, delivery and performance by such Debtor of this Agreement
and each other Loan Document to which it is a party are within such Debtor’s
organizational powers and have been duly authorized by all necessary
organizational action and, if required, action by equity holders. Each Loan
Document to which such Debtor is a party has been duly executed and delivered by
such Debtor and constitutes a legal, valid and binding obligation of such
Debtor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c)    The execution, delivery and performance by such Debtor of this Agreement
and each other Loan Document to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby or thereby, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate (A) any Governmental Requirement applicable to such Debtor or (B) the
Organizational Documents of such Debtor or any Subsidiary of such Debtor,
(iii) will not violate or result in a default under any indenture, note, credit
agreement or other similar instrument binding upon such Debtor or the assets of
such Debtor, or give rise to a right thereunder to require any payment to be
made by such Debtor, and (iv) will not result in the creation or imposition of
any Lien on any property of such Debtor or any Subsidiary of such Debtor (other
than the Liens created by the Loan Documents).

(d)    Such Debtor has good record and marketable title to the Collateral free
and clear of all Liens, except for Permitted Liens. Such Debtor has not granted
a security interest in or Lien on or made an assignment of any of the Collateral
(except for the security interest and Lien granted by this Agreement and
Permitted Liens). Such Debtor has neither entered into nor is it or any of its
property subject to any agreement limiting the ability of such Debtor to grant a
Lien in any of the Collateral, or the ability of such Debtor to agree to grant
or not grant a Lien in any of the Collateral. None of the Collateral is
consigned goods, subject to any agreement of

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 10



--------------------------------------------------------------------------------

repurchase, or subject to any dispute, defense, or counterclaim. No effective
financing statement or other similar effective document used to perfect and
preserve a security interest or other Lien under the laws of any jurisdiction
covering all or any part of the Collateral is on file in any recording office,
except such as may have been filed (i) pursuant to this Agreement or another
Loan Document, or (ii) relating to Permitted Liens. Such Debtor has not sold any
interest in any of its Accounts, Chattel Paper, promissory notes, Payment
Intangibles, or consigned any of its Goods or been a party to any securitization
of any of its property. No control agreement in favor of anyone other than
Administrative Agent exists with respect to any Collateral

(e)    Schedule 1 is a complete and correct list of each Deposit Account,
Securities Account or Commodity Account maintained by or in which such Debtor
has any interest, including: (i) for each Deposit Account, the bank in which
such account is maintained and ABA number of such bank, the account number, and
account type; (ii) for each Securities Account, the complete name and
identification number of the account, the jurisdiction the law of which governs
such account, and the name and street address of the Securities Intermediary
maintaining such account; and (iii) for each Commodity Account, the complete
name and identification number of the account, the jurisdiction the law of which
governs such account, and the name and street address of the Commodity
Intermediary maintaining such account.

(f)    Schedule 2 sets forth a complete and accurate list of the Intellectual
Property owned by such Debtor that is registered with, or subject to an
application for registration with, the United States Patent and Trademark
Office, the United States Copyright Office, or any state trademark offices or
other foreign offices or agencies, as applicable.

(g)    Schedule 3 sets forth a complete and accurate list of all Instruments,
Securities and other Investment Property owned by such Debtor. Such Debtor is
the direct and beneficial owner of each Instrument, Security and other type of
Investment Property listed on Schedule 3 as being owned by it, free and clear of
any Liens, except for Permitted Liens. All Pledged Equity Interests have been
duly and validly issued and are fully paid and non-assessable. All Pledged
Equity Interests that are certificated have been delivered and pledged to
Administrative Agent duly endorsed and accompanied by such duly executed
instruments of transfer or assignment as are necessary for such pledge to be
held as pledged collateral. Except with respect to partnership or limited
liability company interests of issuers the Organizational Documents of which do
not provide that any interest in such issuer is a security governed by Chapter 8
of the UCC, there is no Pledged Equity Interest other than Pledged Equity
Interests represented by certificated securities in the possession of
Administrative Agent. Except as set forth on Schedule 3, the Organizational
Documents of each issuer which is a partnership or limited liability company do
not provide that any interest in such issuer is a security governed by Chapter 8
of the UCC, and no Equity Interest of such issuer is evidenced by a certificate
or other instrument.

(h)    Schedule 5 sets forth such Debtor’s mailing address, the location of its
chief executive office, and each location where such Debtor maintains any
Collateral or any books and records relating to any Collateral, including, for
each such location, whether such location is owned or leased by such Debtor.
Such Debtor does not conduct business at any location other than those set forth
in Schedule 5.

(i)    Except as listed on Schedule 6, such Debtor has not changed its identity
or type of entity in any way within the past five years.

(j)    Such Debtor’s Federal employer identification number and state
organizational identification number are listed on Schedule 7.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 11



--------------------------------------------------------------------------------

3.2    Representations and Warranties – Subsidiaries. Each Debtor (other than
Borrower) represents and warrants to Administrative Agent and each other Secured
Party with respect to itself and its Collateral that this Agreement may
reasonably be expected to benefit, directly or indirectly, such Debtor, and the
board of directors of such Debtor, the requisite number of its partners, the
requisite number of its members or the requisite number of the appropriate
governance body or equity holders, as appropriate, have determined that this
Agreement may reasonably be expected to benefit, directly or indirectly, such
Debtor. Such Debtor is familiar with, and has independently reviewed the books
and records regarding, the financial condition of Borrower and is familiar with
the value of any and all collateral intended to be security for the payment of
all or any part of the Secured Obligations; provided, however, such Debtor is
not relying on such financial condition or collateral as an inducement to enter
into this Agreement.

3.3    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by Administrative Agent and each other Secured Party, regardless of any
investigation made by Administrative Agent or any other Secured Party or on
their behalf and notwithstanding that Administrative Agent or any other Secured
Party may have had notice or knowledge of any Default at the time of any credit
extension, and shall continue in full force and survive the Release Date.

ARTICLE IV

COVENANTS

Until the Release Date, each Debtor covenants and agrees with Administrative
Agent, for the benefit of the Secured Parties, as follows:

4.1    Further Assurances. At any time and from time to time, upon the request
of Administrative Agent, and at the sole expense of such Debtor, such Debtor
shall promptly execute and deliver all such further instruments and documents
and take such further action as Administrative Agent may deem necessary or
desirable to preserve and perfect its security interest in the Collateral and
carry out the provisions and purposes of this Security Agreement, including,
without limitation, (a) the execution and filing of such financing statements as
Administrative Agent may require and (b) the deposit of all certificates of
title issuable with respect to any of the Collateral and noting thereon the
security interest hereunder. A carbon, photographic, or other reproduction of
this Security Agreement or of any financing statement covering the Collateral or
any part thereof shall be sufficient as a financing statement and may be filed
as a financing statement. Such Debtor shall promptly endorse and deliver to
Administrative Agent all documents, instruments, and chattel paper that it now
owns or may hereafter acquire.

4.2    Financing Statements and Other Actions; Defense of Title. Such Debtor
will execute and deliver to Administrative Agent all financing statements,
continuations, recordations, statements, amendments and other documents and take
such other actions as may from time to time be requested by Administrative Agent
in order to maintain a first perfected security interest in and, in the case of
Investment Property, Deposit Accounts, Letter-of-Credit Rights, and Electronic
Chattel Paper, control (within the meaning of the UCC) of, the Collateral. Such
Debtor will take any and all actions necessary to defend title to the Collateral
against all Persons and to defend the security interest of Administrative Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

4.3    Disposition of Collateral. Such Debtor will not sell, lease, license or
otherwise dispose of the Collateral, except as specifically permitted by
Section 9.08 of the Credit Agreement.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 12



--------------------------------------------------------------------------------

4.4    Liens. Such Debtor will not create, incur, or suffer to exist any Lien on
the Collateral except Permitted Liens.

4.5    Change in Location, Jurisdiction of Organization or Name. Such Debtor
will not (i) keep any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory sold in the ordinary course of business or
Equipment used in the ordinary course of business) at a location other than a
location specified in Schedule 5, (ii) maintain records relating to the
Receivables at a location other than at the location specified on Schedule 5,
(iii) maintain a place of business at a location other than a location specified
on Schedule 5, (iv) change its name or taxpayer identification number,
(v) change its mailing address, or (vi) change its jurisdiction of organization,
in each case, unless such Debtor shall have given Administrative Agent not less
than 30 days’ prior written notice thereof and taken such actions as
Administrative Agent may reasonably require with respect to such change.

4.6    Accounts and other Receivables.

(a)    Such Debtor will hold and preserve its Records concerning its Accounts
and the originals of all Chattel Paper and Instruments in a commercially
reasonable manner and will permit representatives of Administrative Agent or any
Lender to visit and inspect its properties and make abstracts from and copies of
such Records and Chattel Paper and Instruments in accordance with Section 8.08
of the Credit Agreement.

(b)    Except as otherwise provided in this Section 4.6, such Debtor shall
continue to collect, in accordance with commercially reasonable procedures and
at its own expense, all amounts due or to become due to such Debtor under its
Accounts, Chattel Paper, and Instruments. In connection with such collections,
such Debtor may take (and, at Administrative Agent’s direction, shall take) such
action as such Debtor or Administrative Agent may deem reasonably necessary or
advisable to enforce collection of such Debtor’s Accounts, Chattel Paper, and
Instruments; provided, however, that Administrative Agent shall have the right,
if an Event of Default exists, without notice to any Debtor, to notify the
Account Debtors or obligors under any Accounts, Chattel Paper, and Instruments
of the assignment to Administrative Agent of such Accounts, Chattel Paper, and
Instruments, to direct such Account Debtors or obligors to make payment of all
amounts due or to become due to such Debtor thereunder directly to
Administrative Agent and, at the expense of such Debtor, to enforce collection
of any such Accounts, Chattel Paper, and Instruments, and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Debtor might have done or as Administrative Agent reasonably
deems appropriate.

(c)    If any Event of Default exists, all amounts and proceeds (including
Instruments) received by such Debtor in respect of any Receivable shall be
received in trust for the benefit of Administrative Agent hereunder, shall be
segregated from other funds and property of such Debtor and shall be forthwith
paid or delivered over to Administrative Agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral, thereafter to be
applied as provided in the Credit Agreement and the other Loan Documents.

(d)    Such Debtor will not adjust, settle, or compromise the amount or payment
of any Receivable, release wholly or partly any Account Debtor or obligor
thereof, or allow any credit or discount thereon, except in the ordinary course
of business.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 13



--------------------------------------------------------------------------------

4.7    Inventory and Equipment. Such Debtor will do all things necessary to
maintain, preserve, protect and keep its Inventory and Equipment in good repair
and working and saleable condition.

4.8    Insurance. Such Debtor will maintain insurance on the Collateral for the
benefit of Administrative Agent in accordance with the Credit Agreement.

TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE (IF
ANY DEBTOR IS A “DEBTOR” AS DEFINED IN SUCH SECTION): (A) SUCH DEBTOR IS
REQUIRED TO: (i) KEEP THE COLLATERAL INSURED AGAINST DAMAGE IN THE AMOUNT
ADMINISTRATIVE AGENT AND THE LOAN DOCUMENTS SPECIFY; (ii) PURCHASE THE INSURANCE
FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN
ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME ADMINISTRATIVE AGENT AS THE
PERSON TO BE PAID UNDER THE POLICY OR POLICIES IN THE EVENT OF A LOSS; (B) SUCH
DEBTOR MUST, IF REQUIRED BY ADMINISTRATIVE AGENT OR THE LOAN DOCUMENTS, DELIVER
TO ADMINISTRATIVE AGENT A COPY OF EACH POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) IF SUCH DEBTOR FAILS TO MEET ANY REQUIREMENT LISTED IS CLAUSES
(A) OR (B), ADMINISTRATIVE AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON
BEHALF OF SUCH DEBTOR AT SUCH DEBTOR’S EXPENSE.

4.9    Instruments, Chattel Paper, and Documents.

(a)    Such Debtor will (i) deliver to Administrative Agent all Tangible Chattel
Paper and all Collateral evidenced by a promissory note or other Instrument duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to Administrative Agent, and
(ii) upon Administrative Agent’s request, deliver to Administrative Agent (and
thereafter hold in trust for Administrative Agent upon receipt and immediately
deliver to Administrative Agent) any Document evidencing or constituting
Collateral.

(b)    Such Debtor shall take all actions reasonably necessary to establish in
Administrative Agent control (as that term is defined in the UCC) of all
Electronic Chattel Paper.

4.10    Delivery of Security and Instrument Collateral. All certificates, if
any, constituting or evidencing the Collateral shall be delivered to and held by
or on behalf of Administrative Agent pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by undated and duly
executed stock powers or instruments of transfer or assignment in blank, all in
form and substance reasonably satisfactory to Administrative Agent. If an Event
of Default exists, Administrative Agent has the right without notice to any
Debtor to transfer to or to register in the name of Administrative Agent or any
of its nominees any or all of such Collateral. In addition, Administrative Agent
has the right, if Administrative Agent reasonably determines that the exercise
of such right is necessary to protect its rights, at any time to exchange
certificates representing or evidencing Collateral for certificates of smaller
or larger denominations.

4.11    Equity Interests; Dilution of Ownership. Such Debtor will not, and will
not permit any Person to, revise, modify, amend or restate the Organizational
Documents of any issuer of Pledged Equity Interests in a manner that adversely
affects the security interest of Administrative Agent therein (except as
permitted by the Loan Documents), or terminate, cancel, or dissolve any such
Person (except as permitted by the Loan Documents). As to any Pledged Equity
Interests, such Debtor will not consent to or approve

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 14



--------------------------------------------------------------------------------

of the issuance of (a) any additional shares or units of any class of Equity
Interests of such issuer (unless, promptly upon issuance, additional Equity
Interests are pledged and delivered to Administrative Agent pursuant to the
terms hereof to the extent necessary to give Administrative Agent a security
interest after such issuance in at least the same percentage of such issuer’s
outstanding Equity Interests as Administrative Agent had before such issuance),
(b) any instrument convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any Equity Interests, or (c) any warrants, options,
contracts or other commitments entitling any third party to purchase or
otherwise acquire any Equity Interests.

4.12    Waiver. To the extent not prohibited by applicable laws, such Debtor
agrees that any provision of any Organizational Document of any issuer of
Collateral, any applicable law, any certificate or instrument evidencing
Collateral, or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any Equity
Interest of such issuer or any other Collateral, (b) any transfer of any Equity
Interest of such issuer or any other Collateral, (c) any change in management or
control of such issuer or any other Collateral, (d) the admission of any
transferee of any Collateral as a shareholder, member, partner or other equity
holder of the issuer of such Collateral, or (e) any other exercise by
Administrative Agent or any other Secured Party of any rights pursuant to this
Agreement, any other Loan Document or law, in each case shall not apply to
(i) the grant of any Lien hereunder, (ii) the execution, delivery and
performance of this Agreement by such Debtor, (iii) the foreclosure or other
realization upon any interest in any Collateral, or (iv) the exercise of rights
with respect to such Collateral, including the right to participate in the
management of such issuer. Furthermore, to the extent not prohibited by
applicable laws, such Debtor will not permit any amendment to or restatement of
any Organizational Document or any other governance document or enter into or
permit to exist any agreement that in any manner adversely affects
Administrative Agent’s ability to foreclose on any Collateral or which conflicts
with the provisions of this Section 4.12.

4.13    Restrictions on Securities. No issuer of any Pledged Equity Interests
which is either a partnership or limited liability company shall amend or
restate its Organizational Documents (if its Organizational Documents do not
provide that any Equity Interest in such issuer is a security governed by
Chapter 8 of the UCC or that any Equity Interest in such issuer is evidenced by
a certificate or other instrument) to provide that any Equity Interest in such
issuer is a security governed by Chapter 8 of the UCC or permit any Equity
Interest in such issuer to be evidenced by a certificate or other instrument. No
certificate or other instrument evidencing or constituting any Pledged Equity
Interest shall contain any restriction on transfer or other legend not
reasonably acceptable to Administrative Agent. With respect to each certificate
that contains any such legend that is not reasonably acceptable to
Administrative Agent, such Debtor shall cause the issuer of each such
certificate to issue one or more certificates in a form reasonably acceptable to
Administrative Agent

4.14    Rights to Dividends and Distributions. With respect to any certificates,
bonds, or other Instruments or Securities constituting a part of the Collateral,
Administrative Agent shall have authority, if an Event of Default exists,
without notice to such Debtor, either to have the same registered in
Administrative Agent’s name or in the name of a nominee, and, with or without
such registration, to demand of the issuer thereof, and to receive and receipt
for, any and all dividends and distributions (including any stock or similar
dividend or distribution) payable in respect thereof, whether they be ordinary
or extraordinary. If such Debtor shall become entitled to receive or shall
receive any interest in or certificate (including, without limitation, any
interest in or certificate representing a dividend or a distribution in
connection with any reclassification, increase, or reduction of capital, or
issued in connection with any reorganization), or any option or rights arising
from or relating to any of the Collateral, whether as an addition to, in
substitution of, as a conversion of, or in exchange for any of the Collateral,
or otherwise, such Debtor agrees to accept the same as Administrative Agent’s
agent and to hold the same in trust on behalf of and for the benefit of
Administrative Agent, and to deliver the same

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 15



--------------------------------------------------------------------------------

immediately to Administrative Agent in the exact form received, with appropriate
undated stock or similar powers, duly executed in blank, to be held by
Administrative Agent, subject to the terms hereof, as Collateral. Unless an
Event of Default exists or will result therefrom and subject to the other Loan
Documents, such Debtor shall be entitled to receive all cash dividends and
distributions not representing a return of capital or liquidating dividend paid
or distributed with respect to the Securities, other than dividends or
distributions or interests payable in Securities of the issuer of such
Securities (which, if evidenced by certificated securities, shall be delivered
to Administrative Agent as set forth in the immediately preceding sentence,
whether or not an Event of Default exists). Administrative Agent shall be
entitled to all dividends and distributions, and to any sums paid upon or in
respect of any Collateral, upon the liquidation, dissolution, or reorganization
of the issuer thereof, which shall be paid to Administrative Agent to be held by
it as additional collateral security for and application to the Secured
Obligations as provided in the Loan Documents. All dividends, distributions and
Proceeds paid or distributed in respect of the Collateral which are received by
such Debtor in violation of this Agreement shall, until paid or delivered to
Administrative Agent, be held by such Debtor in trust as additional Collateral
for the Secured Obligations.

4.15    Right of Administrative Agent to Notify Issuers. If an Event of Default
exists and at such other times as Administrative Agent is entitled to receive
dividends, distributions and other property in respect of or consisting of any
Collateral which is or represents a Security or an Equity Interest,
Administrative Agent may notify issuers of such Security or Equity Interest to
make payments of all dividends and distributions directly to Administrative
Agent and Administrative Agent may take control of all Proceeds of any
Securities and Equity Interests. Until Administrative Agent elects to exercise
such rights, such Debtor, as agent of Administrative Agent, shall collect,
segregate and hold in trust all dividends and other amounts paid or distributed
with respect to Securities and Equity Interests.

4.16    Deposit Accounts, Securities Accounts and Commodity Accounts. Such
Debtor shall not establish or maintain any Deposit Account, Securities Account
or Commodity Account not listed on Schedule 1 unless prior to the establishment
of such new Deposit Account, Securities Account, or Commodity Account, as
applicable, such Debtor (i) delivers to Administrative Agent notice thereof and
executes and delivers to Administrative Agent assignments of, and control
agreements with respect to, such new Deposit Account, Securities Account, or
Commodity Account, as applicable, in such form as Administrative Agent may
reasonably request, (ii) causes the bank, Securities Intermediary or Commodity
Intermediary, as appropriate, in which such account is or will be maintained, to
deliver to Administrative Agent acknowledgments of the assignment of, and
control agreements with respect to, such account, in form and substance
reasonably satisfactory to Administrative Agent, and (iii) takes all actions
necessary to establish in Administrative Agent control (as that term is defined
in the UCC) with respect to such Deposit Account, Securities Account, or
Commodity Account. No Debtor shall obtain or maintain any interest in any
Security Entitlement other than Security Entitlements held in and subject to a
Securities Account described in Schedule 1 or with respect to which such Debtor
has complied with this Section 4.16. No Debtor shall obtain or maintain any
interest in any Commodity Contract other than Commodity Contracts held in and
subject to a Commodity Account described in Schedule 1 or with respect to which
such Debtor has complied with this Section 4.16.

4.17    Mortgagee’s and Landlord Waivers. Upon the request of Administrative
Agent, such Debtor shall use its best efforts to cause each mortgagee of real
property owned by such Debtor and each landlord of real property leased by such
Debtor to execute and deliver instruments satisfactory in form and substance to
Administrative Agent by which such mortgagee or landlord waives their rights, if
any, in the Collateral.

4.18    Commercial Tort Claims. If such Debtor at any time holds or acquires a
Commercial Tort Claim, such Debtor shall immediately notify Administrative Agent
in writing of the details thereof and grant to Administrative Agent in writing a
security interest therein or Lien thereon and in the Proceeds thereof, in form
and substance satisfactory to Administrative Agent.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 16



--------------------------------------------------------------------------------

4.19    Letters-of-Credit Rights. If such Debtor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Debtor, such
Debtor shall promptly notify Administrative Agent thereof in writing and, at
Administrative Agent’s request, such Debtor shall, pursuant to an agreement in
form and substance satisfactory to Administrative Agent, either (a) arrange for
the issuer or any confirmer of such letter of credit to consent to an assignment
to Administrative Agent of the proceeds of any drawing under the letter of
credit or (b) arrange for Administrative Agent to become the transferee
beneficiary of the letter of credit, with Administrative Agent agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be
applied as provided in the Credit Agreement.

4.20    Intellectual Property.

(a)    Such Debtor shall ensure that an acknowledgment (approved in form and
substance by Administrative Agent) containing a description of all Collateral
consisting of Intellectual Property has been received by and recorded with the
United States Patent and Trademark Office and/or the United States Copyright
Office, as applicable, shall take such other actions as may be required pursuant
to the laws of any other applicable jurisdiction to protect the validity of and
to establish a legal, valid, and perfected security interest in favor of
Administrative Agent in respect of all Collateral consisting of Intellectual
Property in which a security interest may be perfected by filing, recording, or
registration in the United States and its territories and possessions, or in
such other jurisdictions as may be required by Administrative Agent, such that
no further or subsequent filing, refiling, recording, rerecording, registration,
or reregistration is necessary (other than such actions as are necessary to
perfect the security interest with respect to any Collateral consisting of
Intellectual Property (or registration or application for registration thereof)
acquired or developed after the date hereof).

(b)    Such Debtor will promptly notify Administrative Agent in writing of the
occurrence of any development, financial or otherwise, which might materially
and adversely affect the Intellectual Property included in the Collateral.

(c)    Such Debtor shall: (i) diligently prosecute any patent, copyright or
trademark application at any time pending, which is necessary for the conduct of
its business; (ii) make application on all new patents, copyrights and
trademarks as it may reasonably deem appropriate; (iii) preserve and maintain
all rights in all Intellectual Property and that are necessary for the conduct
of such Debtor’s businesses; and (iv) use its best efforts to obtain any
consents, waivers, or agreements necessary to enable Administrative Agent to
exercise its remedies with respect to Intellectual Property that constitutes
Collateral.

(d)    Such Debtor shall not abandon any pending patent, copyright or trademark
application, or patent, copyright or trademark, or any other Intellectual
Property that is necessary for the conduct of its business without the prior
written consent of Administrative Agent. Such Debtor shall not, without the
prior consent of Administrative Agent, amend or otherwise modify any pending
application or registration contained in or covering the Collateral, to the
extent such amendment or modification would impair the Liens of Administrative
Agent in the Collateral.

4.21    Administrative Agent Appointed Attorney-in-Fact. Such Debtor hereby
irrevocably appoints Administrative Agent such Debtor’s attorney-in-fact
(exercisable if an Event of Default exists), with full authority in the place
and stead of such Debtor and in the name of such Debtor or otherwise, to take
any action and to execute any instrument which Administrative Agent may deem
necessary or

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 17



--------------------------------------------------------------------------------

advisable to accomplish the purposes of this Agreement, including, without
limitation (provided, Administrative Agent shall not have any duty to take any
such action or execute any instrument):

(a)    to obtain and adjust insurance required to be paid to Administrative
Agent pursuant to Section 4.8;

(b)    to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;

(c)    to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper in connection therewith; and

(d)    to file any claims or take any action or institute any proceedings which
Administrative Agent may deem reasonably necessary or desirable for the
collection of any of the Collateral or otherwise to enforce compliance with the
terms and conditions of any Collateral or the rights of Administrative Agent
with respect to any of the Collateral.

SUCH DEBTOR HEREBY IRREVOCABLY GRANTS TO ADMINISTRATIVE AGENT SUCH DEBTOR’S
PROXY (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO VOTE ANY SECURITIES
INCLUDED IN COLLATERAL AND APPOINTS ADMINISTRATIVE AGENT SUCH DEBTOR’S
ATTORNEY-IN-FACT (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO PERFORM ALL
OBLIGATIONS OF SUCH DEBTOR UNDER THIS AGREEMENT AND TO EXERCISE ALL OF
ADMINISTRATIVE AGENT’S AND EACH OTHER SECURED PARTY’S RIGHTS HEREUNDER. THE
PROXY AND EACH POWER OF ATTORNEY HEREIN GRANTED, AND EACH STOCK POWER AND
SIMILAR POWER NOW OR HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE
WRITING), ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE BEFORE THE RELEASE
DATE.

ARTICLE V

RIGHTS AND POWERS OF ADMINISTRATIVE AGENT

5.1    Remedies. If an Event of Default exists:

(a)    Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it or any other Secured Party pursuant to any applicable laws, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and also may require each Debtor to, and
each Debtor will at its expense and upon request of Administrative Agent
forthwith, assemble all or part of the Collateral as directed by Administrative
Agent and make it available to Administrative Agent at a place to be designated
by Administrative Agent which is reasonably convenient to both parties for
public or private sale, at any of Administrative Agent’s offices or elsewhere,
for cash, on credit or for future delivery and upon such other terms as
Administrative Agent may deem commercially reasonable. Each Debtor agrees that,
to the extent notice of sale shall be required by law, 10 days’ notice to such
Debtor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 18



--------------------------------------------------------------------------------

(b)    All cash proceeds received by Administrative Agent upon any sale of,
collection of, or other realization upon, all or any part of the Collateral
shall be applied as set forth in the Credit Agreement.

(c)    All payments received by each Debtor under or in connection with any
Collateral shall be received in trust for the benefit of Administrative Agent,
shall be segregated from other funds of such Debtor, and shall be forthwith paid
or delivered over to Administrative Agent in the same form as so received (with
any necessary endorsement).

(d)    Because of the Securities Act of 1933, as amended (the “Securities Act”),
and other laws, including without limitation state “blue sky” laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting Administrative Agent in any attempts to dispose of the
Collateral and Administrative Agent’s enforcement of its rights under this
Agreement. For these reasons, Administrative Agent is authorized by each Debtor,
but not obligated, if any Event of Default exists, to sell or otherwise dispose
of any of the Collateral at private sale, subject to an investment letter, or in
any other manner which will not require the Collateral, or any part thereof, to
be registered in accordance with the Securities Act or any other applicable law.
Administrative Agent is also hereby authorized by each Debtor, but not
obligated, to take such actions, give such notices, obtain such consents, and do
such other things as Administrative Agent may deem required or appropriate under
the Securities Act or other securities laws or other laws or contractual
restrictions or agreements in the event of a sale or disposition of any
Collateral. Each Debtor understands that Administrative Agent may in its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Collateral than would
otherwise be obtainable if the same were registered and/or sold in the open
market. No sale so made in good faith by Administrative Agent shall be deemed to
be not “commercially reasonable” because so made. Each Debtor agrees that if an
Event of Default exists and Administrative Agent sells the Collateral or any
portion thereof at any private sale or sales, Administrative Agent shall have
the right to rely upon the advice and opinion of appraisers and other Persons
duly qualified to render such advice and opinion, which appraisers and other
Persons are acceptable to Administrative Agent, as to the best price reasonably
obtainable upon such a private sale thereof. In the absence of fraud or gross
negligence, such reliance shall be conclusive evidence that Administrative Agent
and the other Secured Parties handled such matter in a commercially reasonable
manner under applicable law.

(e)    After notice to any Debtor, Administrative Agent and such Persons as
Administrative Agent may designate shall have the right, at Debtors’ own cost
and expense, to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition, and status of, or any other matter relating
to, the Collateral, including, in the case of Accounts or Collateral in the
possession of any third Person, by contacting Account Debtors or the third
Person possessing such Collateral for the purpose of making such a verification.
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.

(f)    For purposes of enabling Administrative Agent to exercise rights and
remedies under this Agreement, each Debtor grants to Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Debtor or any other Person; provided, that if the
license granted to Administrative Agent is a sublicense, each Debtor shall be
solely responsible for, and indemnify Administrative Agent and each other
Secured Party against, any royalty or other compensation payable to such
Debtor’s licensor or other Person) to use all of such Debtor’s Software, and
including in such license reasonable access to all media in

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 19



--------------------------------------------------------------------------------

which any of the licensed items may be recorded and all related manuals. The use
of such license by Administrative Agent shall be exercised, at the option of
Administrative Agent, if an Event of Default exists; provided, that any license,
sub-license, or other transaction entered into by Administrative Agent in
accordance herewith shall be binding upon such Debtor notwithstanding any
subsequent cure or waiver of an Event of Default.

(g)    For the purpose of enabling Administrative Agent to exercise rights and
remedies under this Agreement, each Debtor grants (to the extent not otherwise
prohibited by a license with respect thereto) to Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Debtor or any other Person; provided, that if the
license granted to Administrative Agent is a sublicense, such Debtor shall be
solely responsible for, and indemnify Administrative Agent and the other Secured
Parties against, any royalty or other compensation payable to such Debtor’s
licensor or other Person) to use, license, or sub-license any of the Collateral
consisting of Intellectual Property wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all Software used for the use,
compilation, or printout thereof. In connection therewith, each Debtor shall
execute and deliver a license agreement to Administrative Agent to evidence the
grant of such license. The use of such license by Administrative Agent shall be
exercised, at the option of Administrative Agent, if an Event of Default exists;
provided, that any license, sub-license, or other transaction entered into by
Administrative Agent in accordance herewith shall be binding upon each Debtor
notwithstanding any subsequent cure or waiver of an Event of Default

5.2    Appointment of Receiver or Trustee. In connection with the exercise of
Administrative Agent’s rights under this Agreement or any other Loan Document,
Administrative Agent may, if an Event of Default exists, obtain the appointment
of a receiver or trustee to assume, upon receipt of any necessary judicial or
other Governmental Authority consents or approvals, control or ownership of any
Collateral. Such receiver or trustee shall have all rights and powers provided
to it by law or by court order or provided to Administrative Agent under this
Agreement or any other Loan Document. Upon the appointment of such trustee or
receiver, each Debtor shall cooperate, to the extent necessary or appropriate,
in the expeditious preparation, execution, and filing of an application to any
Governmental Authority or for consent to the transfer, control or assignment of
such Collateral to the receiver or trustee. To the extent required by applicable
law, Administrative Agent shall provide to each Debtor notice of the request for
or appointment of such receiver or trustee.

5.3    Further Approvals Required.

(a)    In connection with the exercise by Administrative Agent of rights under
this Agreement that affects the disposition of or use of any Collateral, it may
be necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral. Each Debtor shall
execute, deliver, and file, and hereby appoints (to the extent not prohibited by
applicable law) Administrative Agent as its attorney-in-fact (exercisable if an
Event of Default exists), to execute, deliver, and file on such Debtor’s behalf
and in such Debtor’s name all applications, certificates, filings, instruments,
and other documents (including without limitation any application for an
assignment or transfer of control or ownership) that may be necessary or
appropriate, in Administrative Agent’s reasonable opinion, to obtain such
consents or approvals. Each Debtor shall use commercially reasonable efforts to
obtain the foregoing consents, waivers, and approvals, including receipt of
consents, waivers, and approvals under applicable agreements regardless of
whether a Default or Event of Default exists.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 20



--------------------------------------------------------------------------------

(b)    Each Debtor acknowledges that there is no adequate remedy at Law for
failure by it to comply with the provisions of this Section 5.3 and that such
failure would not be adequately compensable in damages, and therefore agrees
that this Section 5.3 may be specifically enforced.

5.4    Deficiency. In the event that the proceeds of any sale, collection or
realization of or upon Collateral by Administrative Agent are insufficient to
pay all Secured Obligations and any other amounts to which Administrative Agent
and the other Secured Parties are legally entitled, Debtors shall be jointly and
severally liable for the deficiency, together with interest thereon as provided
in the Credit Agreement or (if no interest is so provided) at such other rate as
shall be fixed by applicable law, together with the costs of collection and the
reasonable fees of any attorneys employed by Administrative Agent to collect
such deficiency.

5.5    Cumulative Rights. All rights of Administrative Agent and each other
Secured Party under the Loan Documents, the Secured Swap Agreements and the
agreements related to Cash Management Services are cumulative of each other and
of every other right which Administrative Agent and each other Secured Party may
otherwise have at law or in equity or under any other agreement. The exercise of
one or more rights shall not prejudice or impair the concurrent or subsequent
exercise of other rights.

5.6    Obligations Not Affected. To the fullest extent not prohibited by
applicable law, the obligations of each Debtor under this Agreement shall remain
in full force and effect without regard to, and shall not be impaired or
affected by:

(a)    any amendment, addition, or supplement to, or restatement of any Loan
Document, Secured Swap Agreement, agreement related to Cash Management Services
or any instrument delivered in connection therewith or any assignment or
transfer thereof;

(b)    any exercise, non-exercise, or waiver by Administrative Agent or any
other Secured Party of any right, remedy, power, or privilege under or in
respect of, or any release of any guaranty, any collateral, or the Collateral or
any part thereof provided pursuant to, this Agreement, any other Loan Document,
any Secured Swap Agreement or any agreement related to Cash Management Services;

(c)    any waiver, consent, extension, indulgence, or other action or inaction
in respect of this Agreement, any other Loan Document, any Secured Swap
Agreement or any agreement related to Cash Management Services or any assignment
or transfer of any thereof;

(d)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Loan Party or any other Person,
whether or not any Debtor shall have notice or knowledge of any of the
foregoing; or

(e)    any other event which may give any Debtor or any other Loan Party a
defense to, or a discharge of, any of its obligations under any Loan Document,
any Secured Swap Agreement or any agreement related to Cash Management Services.

5.7    Administrative Agent’s Duties. The powers conferred on Administrative
Agent hereunder are solely to protect Administrative Agent’s and the other
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by Administrative
Agent and the other Secured Parties hereunder, neither Administrative Agent nor
any other Secured Party shall have any duty as to any Collateral, as to
ascertaining or taking action with respect to calls,

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 21



--------------------------------------------------------------------------------

conversions, exchanges, maturities, tenders, or other matters relative to any
Collateral, whether or not Administrative Agent or any other Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property.
Except as provided in this Section 5.7, neither Administrative Agent nor any
other Secured Party shall have any duty or liability to protect or preserve any
Collateral or to preserve rights pertaining thereto. Nothing contained in this
Agreement shall be construed as requiring or obligating Administrative Agent or
any other Secured Party, and neither Administrative Agent nor any other Secured
Party shall be required or obligated, to (a) present or file any claim or notice
or take any action with respect to any Collateral or in connection therewith or
(b) notify any Debtor of any decline in the value of any Collateral. This
Section 5.7 shall survive the termination of this Agreement, and any
satisfaction and discharge of each Debtor by virtue of any payment, court order,
or Law.

ARTICLE VI

PROCEEDS; COLLECTION OF RECEIVABLES

6.1    Lockboxes. Upon request of Administrative Agent, each Debtor shall
execute and deliver to Administrative Agent irrevocable lockbox agreements in
the form provided by or otherwise acceptable to Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of Administrative Agent granted hereunder and of
irrevocable instructions to wire all amounts collected therein to a special
collateral account at Administrative Agent.

6.2    Collection of Receivables. Upon the occurrence and during the
continuation of a an Event of Default, Administrative Agent may at any time in
its sole discretion, by giving any Debtor written notice, elect to require that
the Receivables be paid directly to Administrative Agent. In such event, such
Debtor shall, and shall permit Administrative Agent to, promptly notify the
Account Debtors or obligors under the Receivables of Administrative Agent’s
interest therein and direct such Account Debtors or obligors to make payment of
all amounts then or thereafter due under the Receivables directly to
Administrative Agent. Upon receipt of any such notice from Administrative Agent,
such Debtor shall thereafter hold in trust for Administrative Agent, all amounts
and proceeds received by it with respect to the Receivables and Other Collateral
and immediately and at all times thereafter deliver to Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. Administrative Agent
shall hold and apply funds so received as provided by the terms of
Sections 6.3 and 6.4.

6.3    Special Collateral Account. Administrative Agent may require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with Administrative Agent and held there as security for
the Secured Obligations, and no Debtor shall have control whatsoever over said
cash collateral account. If no Event of Default has occurred or is continuing,
Administrative Agent shall from time to time deposit the collected balances in
such cash collateral account into the applicable Debtor’s general operating
account maintained with Administrative Agent or otherwise subject to
Administrative Agent’s control (within the meaning of the UCC). If any Event of
Default has occurred and is continuing, Administrative Agent may, from time to
time, apply the collected balances in such cash collateral account to the
payment of the Secured Obligations whether or not the Secured Obligations shall
then be due.

6.4    Application of Proceeds. After the occurrence and during the continuation
of an Event of Default, the proceeds of the Collateral shall be applied by
Administrative Agent to payment of the Secured Obligations as provided in the
Credit Agreement.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 22



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1    Additional Debtors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Debtors (each, an
“Additional Debtor”), by executing a Joinder Agreement in the form of Exhibit A
hereto. Upon delivery of any such Joinder Agreement to Administrative Agent,
notice of which is hereby waived by Debtors, each Additional Debtor shall be a
Debtor and shall be as fully a party hereto as if such Additional Debtor were an
original signatory hereto. Each Debtor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Debtor hereunder, nor by any election of Administrative Agent not
to cause any Subsidiary or Affiliate of Borrower to become an Additional Debtor
hereunder. This Agreement shall be fully effective as to any Debtor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Debtor hereunder.

7.2    Preservation of Rights. No delay or omission of Administrative Agent to
exercise any right or remedy granted under this Agreement shall impair such
right or remedy or be construed to be a waiver of any Event of Default, or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. All rights and remedies contained in this
Agreement or by law afforded shall be cumulative and all shall be available to
Administrative Agent until the Secured Obligations have been paid in full.

7.3    Waiver; Amendment. No waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by Administrative Agent (with the requisite consent, if any, of
all Lenders or the Majority Lenders in accordance with the Credit Agreement) and
then only to the extent in such writing specifically set forth.

7.4    Compromises and Collection of Collateral. Each Debtor and Administrative
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to such Receivable. In view of the foregoing, each Debtor agrees that
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by Administrative Agent shall be commercially
reasonable so long as Administrative Agent acts in good faith based on
information known to it at the time it takes any such action.

7.5    Administrative Agent Performance of Debtors’ Obligations. Without having
any obligation to do so, Administrative Agent may perform or pay any obligation
which any Debtor has agreed to perform or pay in this Agreement and such Debtor
shall, reimburse Administrative Agent for any amounts paid by Administrative
Agent pursuant to this Section 7.5. Each Debtor’s obligation to reimburse
Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

7.6    Authorization for Administrative Agent to Take Certain Action. Each
Debtor irrevocably authorizes Administrative Agent at any time and from time to
time in the sole discretion of Administrative Agent and appoints Administrative
Agent as its attorney in fact (a) to execute on behalf of such Debtor as debtor
and to file financing statements necessary or desirable in Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of Administrative Agent’s security interest in the Collateral, (b) to endorse
and collect any cash proceeds of the Collateral, (c) to file a

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 23



--------------------------------------------------------------------------------

carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Collateral as a financing statement in such
offices as Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of
Administrative Agent’s security interest in the Collateral, (d) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Collateral and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give
Administrative Agent control (within the meaning of the UCC) over such
Securities or other Investment Property, (e) subject to the terms of
Section 6.2, to enforce payment of the Receivables in the name of Administrative
Agent or such Debtor, (f) to apply the proceeds of any Collateral received by
Administrative Agent to the Secured Obligations as provided in this Agreement
and (g) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder), and
such Debtor agrees to reimburse Administrative Agent on demand for any payment
made or any expense incurred by Administrative Agent in connection therewith,
provided that this authorization shall not relieve such Debtor of any of its
obligations under this Agreement or under the Credit Agreement.

7.7    Specific Performance of Certain Covenants. Each Debtor acknowledges and
agrees that (a) a breach of any of the covenants contained in Article IV,
Article V or in Article VI will cause irreparable injury to Administrative
Agent, and (b) Administrative Agent has no adequate remedy at law in respect of
such breaches. Each Debtor therefore agrees, without limiting the right of
Administrative Agent to seek and obtain specific performance of other
obligations of such Debtor contained in this Agreement, that the covenants of
such Debtor referred to in the immediately preceding sentence of this
Section 7.7 shall be specifically enforceable against such Debtor.

7.8    Dispositions Not Authorized. No Debtor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.3 or as otherwise
permitted by the Credit Agreement, and notwithstanding any course of dealing
between any Debtor and Administrative Agent or other conduct of Administrative
Agent, no authorization to sell or otherwise dispose of the Collateral (except
as set forth in Section 4.3 or as otherwise permitted by the Credit Agreement)
shall be binding upon Administrative Agent unless such authorization is in
writing signed by Administrative Agent.

7.9    Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of each Debtor, Administrative Agent and
their respective successors and assigns, except that no Debtor shall have the
right to assign its rights or delegate its obligations under this Agreement or
any interest herein, without the prior written consent of Administrative Agent.

7.10    Expenses. To the extent permitted by applicable law, each Debtor
promptly will pay, upon demand, any out-of-pocket expenses incurred by
Administrative Agent in connection herewith, including all costs, expenses,
taxes, assessments, insurance premiums, repairs (including repairs to realty or
other property to which any Collateral may have been attached), court costs,
reasonable attorneys’ fees, rent, storage costs and expenses of sales incurred
in connection with the administration of this Agreement, the enforcement of the
rights of Administrative Agent hereunder, whether incurred before or after the
occurrence of an Event of Default or incurred in connection with the perfection,
preservation, or defense of the security interest created hereunder, or the
custody, protection, collection, repossession, enforcement or sale of the
Collateral. All such expenses shall become part of the Secured Obligations and
shall bear interest at the post-default rate provided in the Credit Agreement
from the date paid or incurred by Administrative Agent until paid by such
Debtor.

7.11    Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 24



--------------------------------------------------------------------------------

7.12    Termination. This Agreement shall continue in effect (notwithstanding
the fact that from time to time there may be no Secured Obligations outstanding)
until the Release Date.

7.13    Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial. The provisions of Section 12.09 of the Credit Agreement captioned
“Governing Law; Jurisdiction; Consent to Service of Process” are incorporated
herein by reference for all purposes.

7.14    Notices. Any notice required or permitted to be given under this
Agreement shall be sent (and deemed received) in the manner and to the addresses
set forth in the Credit Agreement. Each Debtor (other than Borrower) appoints
Borrower as such Debtor’s agent, and Borrower shall act as agent for each other
Debtor, for receipt of notices and other communications pursuant to the Loan
Documents

7.15    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when it shall have been executed by Administrative Agent and
when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

7.16    INDEMNITY. EACH DEBTOR HEREBY AGREES TO INDEMNIFY ADMINISTRATIVE AGENT,
EACH OTHER SECURED PARTY AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS,
ATTORNEYS, AND EMPLOYEES (EACH OF THE FOREGOING PERSONS, AN “INDEMNITEE”), FROM
AND AGAINST ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND
EXPENSES OF ANY KIND AND NATURE (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE
EXPENSES OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT ANY INDEMNITEE IS
A PARTY THERETO) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR THE MANUFACTURE,
PURCHASE, ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE,
OPERATION, CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY COLLATERAL
(INCLUDING, WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE BY ADMINISTRATIVE AGENT OR SUCH DEBTOR, AND ANY CLAIM FOR
INTELLECTUAL PROPERTY INFRINGEMENT).

7.17    Amendment and Restatement. This Agreement is a consolidated amendment
and restatement of each of the Existing Security Agreements and supersedes each
of the Existing Security Agreements in its entirety; provided, however, that
(a) the execution and delivery of this Agreement shall not effect a novation of
any of the Existing Security Agreements but shall be, to the fullest extent
applicable, in modification, renewal, confirmation and extension of each
Existing Security Agreement, and (b) the Liens, security interests and other
interests in the collateral as described in each of the Existing Security
Agreements (the “Original Collateral”) granted under each of the Existing
Security Agreements are and shall remain legal, valid, binding and enforceable
with regard to such Original Collateral. Each Debtor party to any Existing
Security Agreement hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Collateral granted under the Existing Security Agreements, and further
agrees that the execution and delivery of this Agreement and the other Loan
Documents shall not in any way release, diminish, impair, reduce or otherwise
affect such Liens, security interests and other interests in the Original
Collateral granted under the Existing Security Agreements.

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 25



--------------------------------------------------------------------------------

7.18    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank; signature pages follow.]

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Page 26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtors and Administrative Agent have executed this
Agreement as of the date first above written.

 

DEBTORS: PRIMEENERGY CORPORATION By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer PRIMEENERGY MANAGEMENT CORPORATION By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer PRIME OPERATING COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer EASTERN OIL WELL SERVICE COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Signature
Page



--------------------------------------------------------------------------------

EOWS MIDLAND COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer PRIME OFFSHORE L.L.C. By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Signature
Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

COMPASS BANK,

as Administrative Agent

By:  

/s/ Kathleen J. Bowen

  Name: Kathleen J. Bowen   Title:   Managing Director

 

AMENDED, RESTATED AND CONSOLIDATED PLEDGE AND SECURITY AGREEMENT – Signature
Page



--------------------------------------------------------------------------------

SCHEDULE 1

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Debtor

   Account Type   

Bank, Securities
Intermediary, or
Commodity
Intermediary (as

applicable)

   ABA No.
(as applicable)    Account No.   

Account Name

  

Description

Prime Operating Company    Checking    BBVA Compass    314970664    3802548457
   Prime Operating Company    Operating Prime Operating Company    ZBA-Lockbox
   BBVA Compass    314970664    3802548465    Prime Operating Company - Revenue
   Lockbox Prime Operating Company    ZBA-Lockbox    BBVA Compass    314970664
   3802548473    Prime Operating Company - Jib    Lockbox Prime Operating
Company    ZBA-Control
Disbursement    BBVA Compass    314970680    3805960246    Prime Operating
Company Revenue CD    Control Disbursements Prime Operating Company   
ZBA-Control
Disbursement    BBVA Compass    314970680    3802548499    Prime Operating
Company A/P CD    Control Disbursements PrimeEnergy Management Corporation   
Checking    BBVA Compass    314970664    3802548507    PrimeEnergy Management
Corporation    Operating PrimeEnergy Management Corporation    ZBA-Control
Disbursement    BBVA Compass    314970680    3802548515    PrimeEnergy
Management Corp - Distributions    Control Disbursements PrimeEnergy Corporation
   Checking    BBVA Compass    314970664    3802548531    PrimeEnergy
Corporation    Operating Eastern Oil Well Services Company    Checking    BBVA
Compass    314970664    3802548549    Eastern Oil Well Service Company   
Operating

 

SCHEDULE 1 – Page 1



--------------------------------------------------------------------------------

Debtor

   Account Type   

Bank, Securities
Intermediary, or
Commodity
Intermediary (as

applicable)

   ABA No.
(as applicable)    Account No.   

Account Name

  

Description

Southwest Oilfield Construction Company    Checking    BBVA Compass    314970664
   3802548556    Southwest Oilfield Construction Company    Operating Eastern
Oil Well Services Midland Company    Checking    BBVA Compass    314970664   
3802548564    Eastern Oil Well Service Midland Company    Operating PrimeEnergy
Corporation    Checking    BBVA Compass    314970664    3802548580   
PrimeEnergy Corp- Flex Spending    Flexible spending reimbursements PrimeEnergy
Corporation    Checking    BBVA Compass    314970664    3802548598   
PrimeEnergy Corp - Benefits    Health benefits reimbursement Prime Operating
Company    Checking    Bank of America    026009593    6694-3851    Prime
Operating Company    Payroll PrimeEnergy Management Corporation    Checking   
Bank of America    026009593    6609-7577    PrimeEnergy Management Corporation
   Payroll PrimeEnergy Corporation    Checking    Bank of America    026009593
   385015848189    PrimeEnergy Corporation    Payroll Eastern Oil Well Services
Company    Checking    Bank of America    026009593    6675-6411    Eastern Oil
Well Service Company    Payroll Eastern Oil Well Services Midland Company   
Checking    Bank of America    026009593    941-817-6725    Eastern Oil Well
Service Midland Company    Payroll

 

SCHEDULE 1 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 2

Intellectual Property

PATENTS

 

Debtor

 

Patent Number

 

Country of Issue

 

Description/Name of Patent

None.

                 

 

TRADEMARKS

 

Debtor

 

Registration No.

 

Issue Date

 

Mark

None.

                 

 

COPYRIGHTS

 

Debtor

 

Registration No.

 

Date of Registration

 

Description of Copyright

None.

                 

 

SCHEDULE 2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

List of Instruments, Securities and Other Investment Property

A. STOCKS:

 

Debtor

 

Issuer

 

Certificate Number

 

Number of Shares

PrimeEnergy Corporation

  PrimeEnergy Management Corporation   11   1,000

PrimeEnergy Corporation

  Prime Operating Company   1   1,000

PrimeEnergy Corporation

  Eastern Oil Well Service Company   1   1,000

PrimeEnergy Corporation

  Southwest Oilfield Construction Company   1   1,000

PrimeEnergy Corporation

  EOWS Midland Company   1   1,000

B. BONDS:

 

Debtor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

                                       

C. GOVERNMENT SECURITIES:

 

Debtor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

                                               

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Debtor

 

Issuer

 

Description of

Collateral

 

Percentage

Ownership Interest

 

Certificate

Number:

PrimeEnergy Corporation   Prime Offshore L.L.C.   Membership Interests   100%  

****[Add description of custody accounts or arrangements with securities
intermediary, if applicable]***

 

SCHEDULE 3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Filing Jurisdictions

 

Debtor

   Jurisdiction PrimeEnergy Corporation    Delaware PrimeEnergy Management
Corporation    New York Prime Operating Company    Texas Eastern Oil Well
Service Company    West Virginia Southwest Oilfield Construction Company   
Oklahoma EOWS Midland Company    Texas Prime Offshore L.L.C.    Delaware

 

SCHEDULE 4 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

Locations

All Debtors:

Chief Executive Office and Mailing Address:

9821 Katy Freeway Suite 1050

Houston, TX 77024

Location(s) of Books and Records (if different from principal place of business
above):

Same as above.

Other Locations of Collateral:

 

A. Properties Owned by Debtor:

None.

 

B. Properties Leased by Debtor (include landlord’s name):

 

9821 Katy Freeway Suite 1050    Memorial City Towers LTD (landlord) Houston, TX
77024    5400 N Grand Blvd Suite 450    5400 Investors LLC(landlord) Oklahoma
City, OK 73112    One Petroleum Center    One Petroleum Center LLC (landlord)
3300 N A Street Building 1 Suite 238    Midland, TX 79701   

 

C. Locations pursuant to Bailment or Consignment Arrangements for Debtor
(indicate which and include name of warehouse operator or other bailee or
consignee):

None.

 

SCHEDULE 5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6

Other Names

None.

 

SCHEDULE 6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7

Identification Numbers

 

Debtor

   Federal Employer
Identification Number    State Organizational
Identification Number PrimeEnergy Corporation    84-0637348    790016
PrimeEnergy Management Corporation    13-2929065    424708 Prime Operating
Company    76-0355677    0121592900 Eastern Oil Well Service Company   
06-1313613    133998 Southwest Oilfield Construction Company    73-1411394   
1900516436 EOWS Midland Company    06-1603694    0160993700 Prime Offshore
L.L.C.    76-0688905    3408892

 

SCHEDULE 7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8

Commercial Tort Claims

 

Debtor

 

Case Name or Style

 

Case Number

 

Court in Which

Pending

None.      

 

SCHEDULE 8 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) is entered into as of             ,
201  , by the undersigned (“Additional Debtor”), being a Subsidiary or Affiliate
of PrimeEnergy Corporation, a Delaware corporation (“Borrower”), in favor
COMPASS BANK, as Administrative Agent for the Secured Parties (in such capacity,
“Administrative Agent”), and is executed and delivered pursuant to that certain
Third Amended and Restated Credit Agreement, dated as of February 15, 2017 (as
the same has been or may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, the Lenders
party thereto, and Administrative Agent.

WHEREAS, in connection with the Credit Agreement, Borrower and certain of its
Subsidiaries executed and delivered to Administrative Agent that certain
Amended, Restated and Consolidated Pledge and Security Agreement, dated as of
February 15, 2017 (as the same has been or may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in order to, among other things, induce the Secured Parties to make the Loans
and other credit extensions under the Credit Agreement and the other Loan
Documents and to make financial accommodations under Secured Swap Agreements and
agreements related to Cash Management Services; and

WHEREAS, Additional Debtor (i) is a Subsidiary of Borrower, (ii) desires that
the Secured Parties continue to make the Loans and other credit extensions under
the Credit Agreement and the other Loan Documents and continue to make financial
accommodations under Secured Swap Agreements and agreements related to Cash
Management Services, (iii) will directly or indirectly benefit from the use by
Borrower of the extensions of credit and financial accommodations for the
purposes described in the Credit Agreement, the Secured Swap Agreements and the
agreements related to Cash Management Service, and (iv) by and through the
action of its governing body, has determined that transactions contemplated by
the Credit Agreement, the other Loan Documents, Secured Swap Agreements, and
agreements related to Cash Management Services may reasonably be expected to
benefit, directly or indirectly, Additional Debtor.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Secured Parties to make and continue to make the
Loans and other credit extensions under the Credit Agreement and the other Loan
Documents and to make and continue to make financial accommodations under
Secured Swap Agreements and agreements related to Cash Management Services,
Additional Debtor does hereby agree with Administrative Agent as follows:

1.    Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Security Agreement.

2.    Party to Security Agreement; Grant of Security Interest. Additional Debtor
hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, Additional Debtor will be deemed to be a party to the Security
Agreement and a “Debtor” for all purposes of the Security Agreement, and shall
have all of the obligations of a Debtor thereunder as if it had executed the
Security Agreement. Additional Debtor hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Debtors contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Section 2, Additional Debtor
hereby pledges, assigns and grants to Administrative Agent for the benefit of
the Secured Parties a continuing security interest in all of Additional Debtor’s
right, title and interest in and to the Collateral of Additional Debtor to
secure the prompt and complete payment and performance of the Secured
Obligations; provided, the foregoing shall not include the Excluded Property.

 

EXHIBIT A – Page 1



--------------------------------------------------------------------------------

3.    Representations and Warranties. Additional Debtor hereby makes each
representation and warranty set forth in the Security Agreement with respect to
itself and its Collateral.

4.    Schedules. Schedules 1 through 8 to the Security Agreement shall be
supplemented by the addition of Schedules 1 through 8 attached hereto as to
Additional Debtor.

5.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

6.    Loan Document. This Agreement is a Loan Document for all purposes and each
reference in any Loan Document to the Security Agreement shall mean the Security
Agreement as supplemented by this Agreement.

7.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[The remainder of this page is left intentionally blank. Signature pages
follows.]

 

EXHIBIT A – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Additional Debtor and Administrative Agent have executed
this Agreement as of the date first above written.

 

ADDITIONAL DEBTOR:

 

By:  

 

  Name:   Title:

 

EXHIBIT A – Page 3



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

COMPASS BANK,

as Administrative Agent

By:  

 

  Name:   Title:

 

EXHIBIT A – Page 4